Servers, Ch. J.
The dower interest of Hannah Ashton in the lands in Jasper county is shown to be worth about twelve hundred dollars, and excluding the land in Illinois the value of her interest and that of her two children in the estate will be from eight to nine thousand dollars. The plaintiffs’ compensation will therefore be from twenty-five hundred to three thousand dollars. It does not appear that there were any difficulties in the way of having their distributive share in the estate allotted to them, nor does it appear there was any difficulty or great amount of legal skill or business knowledge required to settle and adjust the estate. On the *369contrary it is sufficiently shown that the debts were small and the estate easily settled and adjusted. In a word, there were-no doubtful questions or litigation known or expected by thé plaintiffs, at least at the -time -the agreement was made. Viewed in the light of these circumstances it cannot be supposed, if the defendants had been fully informed, that they ever would have agreed to any such contract. Persons do not ordinarily so contract. Self interest dictates otherwise, in the protection of which it is to he presumed every one intends or supposes he is acting with ordinary care and diligence, when entering into contracts which so vitally affect him as in this case. It must strike the mind of every one, at the first glance, that the defendants were either ignorant, imbecile or not fully informed of their rights. That Hannah Ashton was ignorant is evidenced by her being unable to write her name, but this alone is not sufficient to justify the repudiation of the contract; it is, however, a circumstance entitled to consideration. The main and controlling question is, were the plaintiffs, at the time of making the contract, bound in good faith to have communicated all the facts and circumstances within their knowledge to the defendants before the contract was fully executed, so that an intelligent opinion-could be formed as to the propriety of entering into the contract. This must in our opinion be answered in the affirmative.
James Ashton died on the 27th day of September, A. D. 1873,'at Jasper county, Iowa, and on the third day thereafter this contract was entered into at Mattoon, Illinois. No explanation is given how or why the plaintiffs happened to be in Mattoon so soon after Ashton’s death, in consultation with these heirs. The conclusion is irresistible that they went there for the purpose of obtaining this or some other contract, or for the purpose of gain and profit in' some way, and the result points with great significance to the object and purpose. If Mrs. Ashton had come to Newton and employed the plaintiffs as her attorneys to take charge of her interests in the estate, there would then be no doubt but that the relation of attorney and client existed.
*370i. attorney: contract!ient‘ Now, if the attorney visits the client for the purpose of being employed, that is contracting to be employed, is it not just as clearly his duty before making such a contract as this, to distinctly and clearly advise the client of all the facts and circumstances connected with the estate? In our opinion such is clearly his duty. If possible it is stronger in the latter than in the former case. In the one he is passive, in the other active, and he seeks the employment. The more reason, therefore that he should fully inform the person whom he seeks to have become his client of all the facts and circumstances before making such a contract as the one sued on. The contract, therefore, is presumptively fraudulent, and the plaintiffs should have stated facts in their petition sufficient to remove this presumption. If the relation of attorney and client existed at the time this contract was entered into, we understand plaintiffs to substantially concede the contract to be void. Hence no citation of authorities is made out of the many that might be. See, however, Greenfield’s Estate, 14 Penn. St., 489, which seems to us to fully sustain the views herein expressed.
It may, however, be said that the plaintiffs had no knowledge of the value of the estate, or of the difficulty, if any, in having the interests of the defendants allotted to them, which the defendants did not know equally well. It is difficult to see how this could be, when the defendants had been living separate and distant from the deceased for more than twenty years, while the plaintiffs resided in the same county. But if this was so it should have been stated in the petition.
Affirmed.